         Case 2:19-cv-03404-JDW Document 55 Filed 04/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  Case No. 2:19-cv-03404-JDW
 AYMAN ELANSARI,

                Plaintiff,

                v.

 LIBERTY MUTUAL INSURANCE
 COMPANY, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 20th day of April, 2020, upon consideration of Plaintiff’s Petition for

Reconsideration (ECF No. 51), which the Court treats as a Motion for Reconsideration pursuant

to Federal Rule of Civil Procedure 60(b)(6), it is ORDERED that, for the reasons stated in the

accompanying Memorandum, the Petition for Reconsideration is DENIED.

       It is FURTHER ORDERED that, in light of the ongoing pandemic and limited resources

in the Clerk’s office, copies of this Order may be served on Mr. Elansari via e-mail at the address

provided in the Complaint, as well as by mail.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
